Per Curiam:

Defendant was convicted of two unlawful sales of intoxicating liquor, and also for maintaining a nuisance. By an election the- state designated the transactions upon which it would rely to establish the sales. The proof was sufficient to support the findings on both counts. A sale by defendant’s barkeeper, at defendant’s place of business, and in his presence, is strong proof of a sale by himself. According to the testimony. ,the witness .Kern bought liquor from the defendant directly, and ■ at other times he was served by those who were assisting in the sale of liquor in defendant’s place of business.
■" The judgment is affirmed.